 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDUncle Charlie's Sausage Company of Illinois, Inc.and Teamsters Local Union No. 50, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 14-CA-13856June 10, 1981DECISION AND ORDEROn January 28, 1981, Administrative Law JudgeRobert A. Giannasi issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Uncle Charlie'sSausage Company of Illinois, Inc., Mt. Vernon, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order.l Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 162 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In the absence of exceptions thereto, we adopt the Administrative LawJudge's dismissal of the 8(a)(1) allegations as to Respondent's having di-rected employees to refuse to participate in union activities and havingtold them that such activities would lead to violence. With respect to theAdministrative Law Judge's finding that Carl Moyer is a supervisor butthat Respondent should not be held responsible under Sec. 8(a)(1) for hishaving told employee Adcock that Respondent would shut down if theUnion won, we note that the Administrative Law Judge, at the hearing,granted Respondent's motion to dismiss this allegation. The GeneralCounsel agreed and counsel for the Charging Party did not object. Since,additionally, there was no exception filed to the dismissal of the allega-tion by the Administrative Law Judge in his Decision, we shall adopt the8(aXI) dismissal as to Moyer, thereby finding it unnecessary to rule onhis supervisory status.We also herein correct an inadvertent error by the Administrative LawJudge. Contrary to the summary in par. 4, sec. III, B, of his Decision, theAdministrative Law Judge did not find in sec. III, A, that Shop ForemanJerry Catton told an employee that Respondent would close the plant ifthe Union won. The record does not reveal that Catton made such athreat.DECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge:This case was heard in St. Louis, Missouri, on September11, 1980. The complaint alleges that Respondent violated256 NLRB No. 86Section 8(a)(1) of the Act because of threats, interroga-tions, and other statements made by its officials to em-ployees in the course of an election campaign. Respond-ent denies the substantive allegations of the complaint.The parties filed briefs.'Based upon the record in this case, including the testi-mony of the witnesses and my observation of their de-meanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, an Illinois corporation engaged in thenonretail packing and sale of meat and related products,maintains its principal office and place of business at1040 Airport Road in Mt. Vernon, Illinois. During a rep-resentative -year period, Respondent, in the course andconduct of its business, sold and distributed, at its Mt.Vernon place of business, products valued in excess of$50,000, of which over $50,000 were shipped from saidplace of business directly to points outside of Illinois.Accordingly, I find, as Respondent admits, that it is anemployer within the meaning of Section 2(2), (6), and (7)of the Act.21. THE I.ABOR ORGANIZATIONThe Charging Party (herein referred the Union) is alabor organization within the meaning of Section 2(5) ofthe Act.Ill. THE UNFAIR LABOR PRACTICESA. The EvidenceThe Union began an organizing campaign among Re-spondent's employees in early 1980. On March 31, theUnion mailed literature to the homes of employees stat-ing that the Union was seeking to represent them. TheUnion made other mailings to employees in April andhad a meeting with employees on May 23, 1980.On the morning of April 3, 1980, Respondent's headoperating officer and secretary-treasurer, Rollin Zengler,assembled employees and spoke to them about the unioncampaign.Employees Ruby Hildreth and Jane Van Avery testi-fied that Zengler initiated the meeting by stating that hehad heard about the Union's organizing campaign.Zengler stated that he understood that "a few employeeshad gotten cards and letters from the Union but thatdoesn't mean if you get a union you're going to get anymore money. I'm an old man, I'm ready to retire, and ifthe Union comes in I will close the place. The meat busi-' This case was originally consolidated with a related representationcase, Case 14 RC 9187, arising out of objections and challenges filed toan election among Respondent's employees held on July 31, 1980, whichthe Charging Party lost. Upon motion filed at the hearing, the representa-tion case was severed and remanded to the Regional Director for disposi-tlion.' The amended complaint alleges that Respondent is a "labor organiza-tion," an inadvertent error since it also refers to statutory provisions cov-ering employers in interstate commerce. he original complaint referredto Respondent as an "employer" Respondent's answer simply admittedthe allegation. UNCLE CHARLIE'S SAUSAGE COMPANY491ness is shaky. Right now you never know how to go oneway or the other. Please consider not signing thoseUnion letters." Hildreth testified that Zengler said that,in a previous union organizing campaign, "the companyand the main union organizer got into it and they tried torun over the man in a car." Employee Van Avery testi-fied as follows:He said that he had received a letter from theTeamsters that somebody in the plant wanted to geta union going and this person or persons couldcome to his office and he could talk to them aboutit and that a union had tried to come in before butthere was a lot of brick throwing and a man almostgot run over and there was really nothing but a bighassle and that if we got letters from the union todisregard them. If we got phone calls from theunion to hang up on them and that he was going toget a couple of diesels to go out of town to try toget more business but he wasn't going to because ofthis union business going on right now. He said, "Iam an old man, I have enough money. I will justclose the doors."Zengler concluded the meeting by asking the employeesnot to sign union cards.Zengler did not significantly controvert the testimonyof the employee witnesses. According to Zengler, hestated that he had heard about the Union's organizing ac-tivity and commented on the timing of the activity.Zengler questioned whether he could survive the "long,hot summer" and he discussed some of Respondent'srecent financial problems. According to Zengler, he thenstated that "this means we may have some short hoursand the possibility of layoffs. Traditionally, we've neverhad layoffs. Somehow or other we've always managedto increase our business. But now I'm talking to RayHannebique [sales manager] about what we can do. Thissummer's going to be tough and this is why I think it's abad time for us to get involved with any organizationalattempts from any union." Zengler then told employeesabout another union organizing campaign at Respond-ent's Marion, Illinois, plant in approximately 1962.Zengler spoke specifically of a strike at that plant wheremanagers and supervisors had to operate the trucks todeliver perishable products. Zengler stated that he toldemployees:This led to violence. Subsequently at the hands ofthe Teamsters, we were subject to rock throwing,brick throwing, people climbing on top of the plant,sabotaging the refrigeration. On one particularnight, when the brick throwing came at its peak,one of our men who was backing out with his car,was surrounded by a group of people, about 9o'clock at night, trying to elude them, one DaleMandrell fell down and was alleged to be hurt. Thiswasn't true. After five weeks, a hearing was held bythe NLRB, an election was set up, the election washeld, we went back to work, the election was held,the company won. As part of the results of theNLRB hearing, we fired four men for violence.This was upheld by the NLRB. I tell you this as amatter of record, as a matter of fact. This is what Ihad from the Teamsters in those days, and Ithought it was a very shameful performance.Zengler testified that after describing the prior cam-paign, he discussed the authorization cards being distrib-uted by the Union, stating "that they [the cards] werefor the purpose of an election to be conducted by theNational Labor Relations Board and, in view of the up-coming tough summer and the timing, I ask you natural-ly as an Employer, please don't sign the cards." Zengleradmitted telling employees they would very likely betold that the union cards were kept secret and statedonce again, "I'd appreciate it if you think very hardbefore signing these cards." Zengler told employees thatRespondent needed to replace machinery and to pur-chase new and larger trucks. But, he continued, "if I amfaced with a hassle of this type for several months, Imust, in good conscience, think twice about letting anyorders." According to Zengler, he concluded the meet-ing by saying:I'm coming up on my 65th birthday. That doesn'tmean I'm going to retire. I have an enormousamount of money invested in this business. I'm stillheavily in debt. I'll still be around. However, I'mlooking more and more to certain people to carrythe load. And, I don't want to start any rumors thatI'm leaving or anything like that, but I do want toget the business in good shape and get some newequipment and get some new trucks. Now, aboutthe pay situation. Inflation is with us, everybodyneeds a raise. God knows, we're not the high dollarin Mt. Vernon. Before I made this talk, I talkedwith my attorneys over in Edwardsville, discussed afew of these matters and it is my understanding thatwhen I know there is an attempt being made, anysort of even token raise other than established pat-tern, can be construed as me packing votes. There-fore, until we get this matter concluded, I mustforebear on raises, at least until I get advice fromsome sort of counsel.I found Van Avery and Hildreth candid and crediblewitnesses. Their accounts were mutually corroborative,and, since they were still employed at the time of thehearing, their testimony against their employer carriesgreat weight. Zengler's testimony, while rambling andself-serving, confirmed to a great extent that of the em-ployees. However, his testimony ameliorated those partsof the speech dealing with the economic consequences ofthe union campaign in such a way as to diminish thelikelihood that his testimony was a candid or totally ac-curate reflection of the speech. Moreover, Zengler mayhave confused what he said in his April 3 remarks-which he conceded were "pretty much off the cuff"'-with a prepared speech which he read to employees laterin the campaign. Therefore I credit Hildreth and VanAvery concerning Zengler's remarks about closing theplant and not expanding the business, to the extent that itconflicts with Zengler's. I credit Zengler's more detailedtestimony, however, concerning his statements about vio- 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDlence in a prior union campaign. This testimony was notcontroverted by the employee witnesses.On June 4, 1980, the Union filed a petition for an elec-tion among Respondent's employees with the RegionalDirector for Region 14. The election was set for July 31,1980. On June 25, 1980, the original complaint in thiscase issued, upon a charge filed on May 27, 1980.In early June 1980, Zengler called employees into hisoffice to discuss changes in Respondent's profit-sharingplan. He told employee Jane Van Avery that he wouldhave given the employees a 5-cent raise except for "thisbusiness" and his involvement in a Board proceeding. Healso asked her if the "Labor Board or the Union" hadcome to her house or called her about the union cam-paign. She said nobody had done so. He told her thatthey had no business doing that. This was the first timein 2 years of employment that Van Avery had been sum-moned to Zengler's office. The conversation lasted 20minutes, 10 minutes of which was devoted to the profit-sharing matter.On June 19, 1980, employee Verla Adcock was sum-moned to Zengler's office. Zengler explained the profit-sharing plan for about 10 minutes and then discussed theUnion's organizing campaign. He said that "the companywas in the red" and that it was a bad time for the Unionto be trying to organize the plant. He asked her if any"federal government men" had come to her house orcalled her. She said they had not.Zengler testified that he could not recall speaking toVan Avery about people coming to her house investigat-ing unfair labor practices. He conceded that he did talkabout raises but gave no further details. Zengler testifiedthat he did not recall any testimony about the Union butsaid that she "would have had to initiated [sic] it." Hedid not recall any conversation about any unfair laborpractice investigation. He made conclusory denials thathe interrogated anyone about their participation in anunfair labor practice investigation or union activities orthat he informed them that Union and Board agents hadno right to talk with them. In the latter situation, he ad-mitted he made the statement to several employees to getthe identification of the person "you are dealing with."I found the testimony of Van Avery and Adcockabout their individual meetings with Zengler more pre-cise, candid, and reliable than that of Zengler, who wasmore interested in putting a gloss on those conversationsto the extent he could recall them at all. Zengler's testi-mony that the employees "initiated" conversations aboutunfair labor practice investigations is implausible and un-likely based on my assessment of the demeanor of thethree witnesses. I therefore credit the testimony of VanAvery and Adcock in this respect.The day before the election, Plant Foreman CarlMoyer and Vera Adcock talked about the Union at herwork station. She asked him how he felt the electionwould turn out and why. He responded and then askedhow she felt. She said she felt there was a good chancethe Union would win. Moyer responded that if theUnion won, "Unc," as Zengler was known, "would shutthe place down." He said that if that happened he wouldbe "on the unemployment line" and would have to sellhis house and trailer.Moyer made a conclusory denial that he told Adcockthat Zengler would close the plant "because the employ-ees were involved in union activities." He does not re-member a conversation with Adcock at her machine inlate July concerning the Union. I credit Adcock's testi-mony as more reliable than that of Moyer.Plant Foreman Carl Moyer is paid $5.96 per hour,much more than most rank-and-file employees. His hoursvary but he works generally from 4 a.m. to about 2:30 or3 p.m. He works under the supervision of Ken Leslie,the plant superintendent. There are about 18 productionemployees under Leslie. There is no other supervisor be-tween Leslie and the employees except for Moyer.Moyer replaces Leslie when the latter leaves the plant ator about noon. From the time Leslie leaves work atnoon until 3 p.m., Moyer is the only supervisor althoughsometimes Leslie returns to the plant during the after-noon hours. Some of the employees leave at 1:30 p.m.,others at 2 p.m.Moyer fired two employees in the spring of 1980, onewithout prior consultation with Leslie. In July 1980, herecommended to Zengler that an employee be given araise. Zengler denied the raise. Moyer testified Zenglersaid, "[w]e had to wait until the union was settled," butcould not remember exactly what was said by Zengler.He had not previously checked with Leslie before talk-ing to Zengler. Employees come to Moyer requestingtime off. Most of the time, he talks to Leslie beforegranting time off. He gives employees instructions as toparticular jobs to be performed, although he testified that"everybody knows what they are supposed to do whenthey come in that morning." When Leslie is at the plant,he "pretty much" lays out the work to be done by theemployees. Moyer works with the other employees some6 hours per day filling in for people who are absent oron breaks.On the day of the election, employee Jim Hildreth hadtwo conversations about the Union with Shop ForemanJerry Catton. The second conversation took place at orabout 11:30, just before noon, in an office used byCatton. Catton asked whether the plant "will go unionor not." Hildreth said he did not know. Catton replied,"I can tell you one thing. If it does go union when yourwife gets off early you won't be going home right whenshe does and leaving me with all this work to do." Hil-dreth said he never had left leaving him "a lot of workto do" and Catton replied, "Well, I know but I'm justtelling you." Hildreth's wife works at the plant andwhen they were hired they had an agreement withCatton and Allen Dean, the office manager, that if shegot off early Hildreth could leave early as well. Theydrive to and from work together and they travel 44 milesper day. Catton has substantially adhered to this agree-ment.Catton denied having conversations with Hildrethabout the Union on the day of the election. But he didlater admit that he had an argument the day of the elec-tion or the day before. After testifying first that he couldnot recall what the argument was about, he later said itwas about the Union. He testified about only one conver-sation. I viewed Catton as unreliable and even evasive in---- UNCLE CHARLIE'S SAUSAGE COMPANY493his testimony. I found Hildreth the more reliable witness.He was candid and straightforward.Catton, the shop foreman, has worked for Respondentfor 14 years. He is paid $6.16 per hour, more than mostrank-and-file employees. He works in the maintenancedepartment from 8 a.m. to 7 p.m. He has five employeesunder him. Two work the same hours he does. He is re-sponsible for the maintenance and repair of trucks, cars,and machinery. He testified that "everybody knows whatto do," but he does instruct employees. For example, heleaves written instructions to employees who come towork before he does. He participates in interviews ofprospective employees with the office manager. He hasrecommended that people be hired, and, four or fivetimes, his recommendations were followed. He has firedtwo employees. He grants time off to employees who re-quest it. He does not have to check with any superiorsbefore granting time off. Catton testified that, generally,Plant Superintendent Leslie, whom he sees daily, tellshim what he wants done and I see that it goes [gets]done."Both Catton and Moyer where included in the unit inthe representation case, which provided for a "Stipula-tion for Certification upon Consent Election" approvedby the Regional Director. They voted in the election ofJuly 31, 1980, without challenge. The General Counselargues that they were nevertheless supervisors within themeaning of the Act and that their remarks to employeeswere thus violative of the Act.B. Discussion and AnalysisBased on the credited testimony, I find that Respond-ent violated Section 8(a)(1) of the Act when Zengler in-terrogated employees Van Avery and Adcock concern-ing their cooperation with the Board and union agents inconnection with the investigation of an unfair labor prac-tice charge and when he advised them not to cooperatewith such agents.3The credited testimony also shows that, in his April 3,1980, speech to employees, Zengler threatened to closethe plant if the Union won representational rights and torefrain from expanding his business as originally contem-plated if the Union won representational rights. To someextent Zengler's own testimony supports this finding.Zengler's statements thus violated Section 8(a)(1) of theAct.42 The General Counsel did not allege that Zengler's comments aboutthe denial of raises was violative of the Act.4 The complaint also alleges that Respondent violated the Act by thefollowing conduct:C. On or about April 3, 1980, Respondent. acting through Secre-tary-Treasurer Rollin W Zengler, interfered with employees'exerciseof Section 7 rights by directing employees to refuse to participate inunion organizational attempts.E. On or about April 3 1980, Respondent, acting through Secre-tary-Treasurer Rollin W Zengler told employees that union organi-zational activity would lead to violence. The evidence does not sup-port these allegations. Zengler's statements concerning violence inanother union campaign and his requests that employees not supportthe Union were not violative of the Act. The General Counsel hasnot submitted any evidence to show that Zengler's statements aboutRespondent's argument that Zengler's statements aboutplant closings were mere predictions is specious. He at-tributed the closings to the presence of the Union and hisage and wealth, not any economic circumstances outsideof his control. Indeed, in a later speech, he rejected theidea that he was going to close the plant, an idea whichhe himself had planted in the minds of employees. Thesame applies to Zengler's statement that he would notorder new equipment. Zengler made it clear both to em-ployees and at the hearing that he was the "boss" and hisstatements were not simply predictions, but threatswhich he was fully capable of carrying out and whichwere made in order to discourage union activities.Zengler's remarks were thus the types of conscious over-statements which intimidate employees and which werefound unlawful in N.L.R.B. v. Gissel Packing Co., 395U.S. 575, 618 (1969).5As I have indicated in part A, supra, the credited testi-mony shows that Moyer and Catton made statements toemployees which could be considered threats that Re-spondent would close the plant and that Catton wouldpenalize an employee if the Union won the election. Ifind that Moyer and Catton were supervisors within themeaning of Section 2(11) of the Act. Catton, the head ofthe maintenance department, had the authority to granttime off without consulting superiors, fired employees,and effectively recommended the hire of employees. Heutilized independent judgment in exercising this authorityin the name of management. Moyer, the plant foreman,fired an employee on one occasion without consultinghis superiors. This suggests the authority to fire utilizingindependent judgment. He grants time off and generallyhelps Plant Superintendent Leslie supervise the produc-tion employees. He runs the plant as the only supervisorof the 18 production employees when Plant Superintend-ent Leslie leaves work every day at noon. From untilabout 2 p.m., he exercises Leslie's authority and he un-doubtedly exercises such authority using independentjudgment in the name of management.Even though both Catton and Moyer are supervisorswithin the meaning of the Act, Respondent may not beliable for the alleged threatening statements they made toemployees because they voted in the election withoutchallenge, and may have been viewed by employees asnot speaking on behalf of management. Their remarksmight therefore not have had the coercive impact thatthey otherwise would.The Board has held that where supervisors are includ-ed in a bargaining unit by stipulation of the parties andvote in an election without challenge, an employer is notresponsible for their antiunion conduct in the absence ofevidence that the employer "encouraged, authorized, orratified the supervisor's activities or acted in such aunion violence in a prior campaign were not factually based or oth-erwise inaccurate And a simple statement requesting employees notto support a union is not a separate violation of lawa I also reject Respondent's argument that its violations were curedswshen Zengler made a second speech stating that he had no intention ofclosing the plant Zengler did not disavow or even refer to his earlierremarks He simplk stated that he Was responding to rumors, thus failingeven to acknowledge that he had earlier said anything to employees con-cerning plant closure. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner as to lead employees reasonably to believe thatthe supervisor was acting for and on behalf of manage-ment." Hy Plains Dressed Beef; Inc., 146 NLRB 1253,1254 (1964). See also Montgomery Ward & Co., 115NLRB 645, 646-648 (1956), enfd. 242 F.2d 497 (2d Cir.1957), cert. denied 355 U.S. 829; Nazareth Regional HighSchool v. N.L.R.B., 549 F.2d 873, 883 (2d Cir. 1977).Applying this principle to the instant case, I find thatthe General Counsel has not shown that Respondentshould be held accountable for Moyer's remark, but hasshown that Respondent should be held accountable forCatton's remark.Moyer's remark was made in an exchange withAdcock, initiated by her, concerning the outcome of theelection. There is no evidence that any other manage-ment official encouraged, authorized, or ratified theremark or placed Moyer in a position where Adcockwould believe he was acting for management when hemade the remark. He was giving his opinion, as a personwho was permitted to vote in the election and in re-sponse to questions from Adcock, about what Zenglermight do in the event of a union victory. There was noreason for Adcock to believe, based on this record, thatMoyer had any particular insight into Zengler's thoughtprocesses which was different than that of employeesgenerally. Zengler had already spoken to employeesabout the possibility of the plant closing. Moyer was notspeaking to Adcock in his capacity as a representative ofmanagement-indeed she initiated the conversation aboutthe Union's prospects-and he voted in the electionwithout challenge. The impact on Adcock was thus non-coercive and there was no independent violation in theexpression of Moyer's opinion in the circumstances ofthis case.Catton's remark to Hildreth is different. Catton alsovoted in the election without challenge even though hewas a supervisor. And his remark was not encouraged,authorized, or ratified by other management officials.However, as the supervisor of the maintenance employ-ees, of whom Hildreth was one, as a person who wasplaced in a position where he actually granted mainte-nance employees permission for time off, as one of twomanagement officials who agreed to let Hildreth offwork early and as a person who actually lived up to theagreement in the past as Hildreth's supervisor, his threatto discontinue this arrangement was very real. Cattonhad the authority to carry out his threat, and Respond-ent, by giving him that authority as a supervisor andplacing him in a position to create the impression that hehad such authority, is responsible for his threat. Accord-ingly, I find Catton's remarks to Hildreth were violativeof Section 8(a)(1) of the Act.CONCI.USIONS OF LAW1. By threatening that it would close its plant and failto expand its operations as previously contemplated ifthe Union won representation rights, Respondent violat-ed Section 8(a)(1) of the Act.2. By interrogating employees concerning their unionand protected activities and by advising employees notto cooperate with Board and union agents in the investi-gation of unfair labor practices, Respondent violatedSection 8(a)(1) of the Act.3. By threatening that, if the Union won representationrights, an employee would lose employment benefits hepreviously enjoyed, Respondent violated Section 8(a)(1)of the Act.4. The above violations are unfair labor practices af-fecting commerce within the meaning of Section 2(6)and (7) of the Act.5. Respondent has not otherwise violated the Act.THE REMEDYI shall recommend that Respondent cease and desistfrom the unfair labor practices found in this case andtake certain affirmative action which is necessary to ef-fectuate the purposes of the Act.Upon the foregoing findings of fact and conclusions oflaw, I hereby issue the following recommended:ORDER6The Respondent, Uncle Charlie's Sausage Company ofIllinois, Inc., Mt. Vernon, Illinois, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Threatening employees that it will close its plant orcurtail its operations if they choose the Union to repre-sent them.(b) Threatening employees with loss of benefits if theychoose the Union to represent them.(c) Interrogating employees about their union or pro-tected activities or about their participation in a Boardinvestigation of unfair labor practice charges.(d) Telling employees that they need not cooperatewith the Union or Board agent in connection with anunfair labor practice investigation.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its facility in Mt. Vernon, Illinois, copies ofthe attaced notice marked "Appendix."7Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by its representatives,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to insure that said no-tices are not altered, defaced, or covered by any othermaterial.In he event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec 12.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions, and Order. and all objections theretoshall be deemed waived for all purposes.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." UNCLE CHARLIE'S SAUSAGE COMPANY495(b) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations not found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended, and has or-dered us to post this notice.WE WILL NOT threaten employees that we willclose our plant or curtail its operations if theychoose a union to represent them.WE WILL NOT threaten employees with loss ofbenefits if they choose a union to represent them.WE WILL NOT interrogate employees about theirunion or protected activities or about their partici-pation in a Labor Board investigation of unfairlabor practice charges.WE WILL NOT tell employees that they need notcooperate with a union or Labor Board agent inconnection with an unfair labor practice investiga-tion.WE WILL NOT in any like or related manner in-terefere with, restrain or coerce our employees inthe exercise of the rights guaranteed them in Sec-tion 7 of the Act.UNCLE CHARLIE'S SAUSAGE COMPANY OFILLINOIS, INC.